From a petition for certiorari it appeared that the plaintiff had done some work for-the defendant in building a house, for the consideration of defendant’s letting him have a cow; that defendant said plaintiff had not complied with his contract of building, and therefore refused compliance on his part by letting plaintiff have the cow. The cow was killed by a railroad. Defendant put in a claim for damages, and received $16.00. The plaintiff stood by, said nothing and acquiesced in the payment. Subsequently, at the suggestion of a third person, he brought suit against the defendant for the money so received:Judgment reversed.